IN THE

Indiana Supreme Court
         Supreme Court Case No. 20S-JV-443

                          D.P.,
                                                                  FILED
                 Appellant (Respondent)
                           –v–
                                                              Sep 08 2020, 1:08 pm

                                                                  CLERK
                 State of Indiana,                            Indiana Supreme Court
                                                                 Court of Appeals
                                                                   and Tax Court

                   Appellee (Petitioner)

                 State of Indiana,
                  Appellant (Petitioner)
                           –v–
                         N.B.,
                  Appellee (Respondent)

   Argued: June 29, 2020 | Decided: September 8, 2020

          Appeal from the Putnam Circuit Court,
                 No. 67C01-1901-JD-3
      The Honorable Matthew L. Headley, Judge

         Appeal from the Madison Circuit Court,
                No. 48C02-1811-JD-390
        The Honorable G. George Pancol, Judge

On Petitions to Transfer from the Indiana Court of Appeals,
             Nos. 19A-JV-690, 19A-JV-1659

             Opinion by Chief Justice Rush
    Justices David, Massa, Slaughter, and Goff concur.
Rush, Chief Justice.

   Decades ago, this Court declared, “The age of the offender is
determinative of subject matter jurisdiction in the juvenile court . . . .”
Twyman v. State, 459 N.E.2d 705, 708 (Ind. 1984). That simple jurisdictional
principle holds true today.

   In these consolidated appeals, the State filed juvenile delinquency
petitions against two individuals for committing, when they were under
eighteen, what would be felony child molesting if committed by an adult.
At the time the petitions were filed, however, neither individual was a
“child” as defined for purposes of juvenile law.

   The State requested that each individual be waived into adult criminal
court, and both of the alleged offenders moved to dismiss their respective
cases for lack of subject matter jurisdiction. The State responded that,
while a juvenile court doesn’t have the authority to adjudicate either
individual delinquent, the court could still waive its jurisdiction. We
disagree. Under the plain language of the relevant statutes, a juvenile
court does not have subject matter jurisdiction to waive an alleged
delinquent offender into adult criminal court if the individual is no longer
a “child.”


Facts and Procedural History
   These consolidated appeals present strikingly similar facts and concern
a single issue: a juvenile court’s ability to waive an individual who is
twenty-one or older into adult criminal court.

   In January 2019, when D.P. was twenty-three years old, the State filed a
delinquency petition against him. The petition alleged D.P. was a
“delinquent child” because, at the age of sixteen, he had committed what
would be Class B felony child molesting if committed by an adult. The
allegation stemmed from an accusation D.P.’s cousin had made—that, in
2012, when she was eleven years old, D.P. forced her to have sexual
intercourse with him multiple times.




Indiana Supreme Court | Case No. 20S-JV-443 | September 8, 2020    Page 2 of 12
   The State then filed a motion requesting that the juvenile court waive
D.P. into adult criminal court. Soon after, D.P. moved to dismiss the case,
arguing that, because he was over twenty-one years of age, the juvenile
court lacked subject matter jurisdiction to consider the delinquency
petition or to conduct a waiver hearing. The juvenile court disagreed,
concluding it had original jurisdiction because the alleged act occurred
when D.P. was sixteen. It further reasoned that dismissal would be
“against public policy and legislative intent” by effectively shortening the
child-molesting statute of limitations for D.P. and others similarly
situated. The juvenile court accordingly denied D.P.’s motion and
scheduled a waiver hearing. At D.P.’s request, the court certified its order
for interlocutory appeal.

   The Court of Appeals affirmed. D.P. v. State, 136 N.E.3d 620, 624 (Ind.
Ct. App. 2019). After referencing various statutory provisions, the panel
concluded that the juvenile court had subject matter jurisdiction to decide
whether D.P. should be waived into adult criminal court. Id. at 623–24.

  D.P.’s circumstances were not unique. Around the same time his case
was making its way through the courts, another young man—N.B.—was
dealing with the same jurisdictional issue.

    In N.B.’s case, the State filed a delinquency petition against him when
he was twenty-one years old. The petition repeatedly referred to N.B. as a
“child.” And it alleged that, at some point between the ages of twelve and
fifteen, N.B. had fondled his younger cousin and thus committed what
would be Class B felony child molesting if committed by an adult.

   The State subsequently filed a motion requesting that N.B. be waived
into adult criminal court. Before the juvenile court ruled on the State’s
motion, N.B. moved to dismiss the case for lack of subject matter
jurisdiction because he was not a “child” under the delinquency statutes.
The State responded that it was not seeking a juvenile adjudication of N.B.
but that, procedurally, the matter had to be filed in juvenile court. The
State further argued that granting N.B.’s motion would deny the alleged
victim her “right to seek justice under the law.” Rejecting the State’s
argument, the juvenile court found that it lacked jurisdiction and
dismissed N.B.’s case.


Indiana Supreme Court | Case No. 20S-JV-443 | September 8, 2020    Page 3 of 12
   The State appealed, and the Court of Appeals reversed. State v. N.B, 139
N.E.3d 284, 285 (Ind. Ct. App. 2020). Noting that the case was “nearly
identical” to D.P., the N.B. panel held the juvenile court had subject matter
jurisdiction “to accept and entertain the State’s delinquency petition and
determine whether N.B. should be waived to adult criminal court.” N.B.,
139 N.E.3d at 287–88.

   Both D.P. and N.B. sought transfer. After consolidating the appeals, we
granted the petitions, vacating the Court of Appeals opinions. Ind.
Appellate Rule 58(A).


Standard of Review
   We must determine whether, under relevant statutes, a juvenile court
has subject matter jurisdiction over D.P.’s and N.B.’s waiver proceedings.
Where the facts are not in dispute, subject matter jurisdiction is a pure
question of law that we review de novo. Citizens Action Coal. of Ind. v.
Koch, 51 N.E.3d 236, 240 (Ind. 2016). Likewise, we afford de novo review
to the interpretation of statutes. City of New Albany v. Bd. of Comm’rs of
Floyd, 141 N.E.3d 1220, 1223 (Ind. 2020).


Discussion and Decision
  Subject matter jurisdiction refers to a court’s constitutional or statutory
power to hear and adjudicate a certain type of case. State v. Reinhart, 112
N.E.3d 705, 711 (Ind. 2018). When a court lacks subject matter jurisdiction,
any judgment it enters is void. State Bd. of Tax Comm’rs v. Ispat Inland, Inc.,
784 N.E.2d 477, 481 (Ind. 2003).

   Juvenile courts, in particular, have limited subject matter jurisdiction,
as they may exercise authority over cases only as permitted by statute.
C.E.K., II v. State, 928 N.E.2d 258, 259 (Ind. Ct. App. 2010), trans. denied. In
other words, when statutory jurisdictional prerequisites are not satisfied,
the juvenile court has no power to hear and decide the matter.

  Here, the parties collectively agree that the juvenile court lacks subject
matter jurisdiction to adjudicate either D.P. or N.B. a delinquent child


Indiana Supreme Court | Case No. 20S-JV-443 | September 8, 2020        Page 4 of 12
because of their ages. The State contends, however, that the governing
statutory scheme does permit a juvenile court to determine whether to
waive D.P. or N.B. into adult criminal court. D.P. and N.B. disagree,
maintaining that, if the relevant statutes preclude a juvenile court from
adjudicating them delinquent, those statutes must also preclude the court
from conducting a waiver hearing.

  To resolve this issue, we first explore the contours of a juvenile court’s
subject matter jurisdiction in delinquency proceedings. We then determine
whether, given these jurisdictional boundaries, a juvenile court has
authority to conduct a waiver proceeding over D.P. or N.B.


I. A juvenile court may not enter a delinquency
   adjudication against an individual who does not
   meet the definition of a “child.”
   As relevant here, a juvenile court has “exclusive” subject matter
jurisdiction over proceedings in which a “child” is alleged to be
delinquent. Ind. Code § 31-30-1-1(1) (2020). 1 The term “child,” for juvenile
law purposes, is defined as (1) a person less than eighteen; (2) a person
eighteen, nineteen, or twenty and who either is charged with a delinquent
act committed before the age of eighteen or has been adjudicated a child
in need of services before eighteen; or (3) a person less than twenty-one
and who has allegedly committed what would be murder when less than
eighteen. I.C. § 31-9-2-13(d).

   Recently, the Court of Appeals evaluated this definitional statute to
address the scope of a juvenile court’s subject matter jurisdiction in
delinquency proceedings. M.C. v. State, 127 N.E.3d 1178, 1180–81 (Ind. Ct.
App. 2019). In that case, a juvenile court adjudicated twenty-three-year-
old M.C. delinquent for committing, at seventeen, what would have been




1An exception applies if an individual who is at least sixteen years old commits any of a list of
certain felonies. I.C. § 31-30-1-4(a). However, the offense alleged in both D.P.’s and N.B.’s
cases—felony child molestation—is not included in the list. See id.



Indiana Supreme Court | Case No. 20S-JV-443 | September 8, 2020                      Page 5 of 12
child molesting if committed by an adult. Id. at 1179, 1181. The Court of
Appeals reversed, noting that under the relevant definition of “child,” a
juvenile court’s subject matter jurisdiction in delinquency proceedings is
“limited to cases involving those under age twenty-one.” Id. at 1181. The
panel acknowledged that the alleged act occurred when M.C. was under
eighteen but pointed out that he was over twenty-one when the State filed
the petition—meaning the juvenile court was without subject matter
jurisdiction when it “adjudicated M.C. delinquent and entered a
disposition.” Id.

   The State—prudently—does not claim that M.C. was decided
incorrectly. After all, the language of the jurisdictional statute, Indiana
Code section 31-30-1-1(1), is clear: in delinquency proceedings, a juvenile
court has subject matter jurisdiction only if the alleged offender is a
“child.” And because the definition of a “child” does not include
individuals twenty-one or older, I.C. § 31-9-2-13(d), the M.C. panel
properly reversed the juvenile court’s judgment.

   In line with M.C.’s holding, the State concedes that a juvenile court
could not enter a delinquency adjudication against D.P. or N.B., since
neither fits the definition of a “child.” The State instead argues that M.C. is
distinguishable from the current cases. Specifically, the State maintains
that a juvenile court has the “limited” power to decide whether D.P. and
N.B. should be waived into adult criminal court—even if the juvenile
court couldn’t adjudicate either delinquent.

   D.P. and N.B. argue that the State’s attempt to distinguish M.C. from
their cases “stretches the concept of subject matter jurisdiction beyond
what the law allows” and assert that a juvenile court cannot have “a little
bit” of jurisdiction to conduct a waiver hearing in their cases. In their
view, when an alleged offender is not a “child,” a juvenile court lacks
subject matter jurisdiction over the entirety of a delinquency proceeding.
So, a juvenile court can neither adjudicate them delinquent nor waive
them into adult criminal court.

  In short, the parties—and this Court—agree on one point: a juvenile
court does not have subject matter jurisdiction to adjudicate individuals
who are twenty-one or older, like D.P. and N.B., delinquent. With that


Indiana Supreme Court | Case No. 20S-JV-443 | September 8, 2020      Page 6 of 12
jurisdictional principle in hand, we turn to the question underlying the
parties’ dispute. Does a juvenile court possess the limited authority to
waive D.P. and N.B. into adult criminal court?


II. The juvenile court lacks subject matter jurisdiction
    to waive either D.P. or N.B. into adult criminal
    court.
   Indiana Code chapter 31-30-3 addresses a juvenile court’s waiver of
jurisdiction, which is defined as “an order of the juvenile court that waives
the case to a court that would have jurisdiction had the act been
committed by an adult,” I.C. § 31-30-3-1. Depending on the circumstances,
waiver of jurisdiction may be discretionary, presumptive, or mandatory.
See id. §§ -2 to -6.

   In D.P.’s case, the State requested that the juvenile court waive him into
adult criminal court pursuant to Section 31-30-3-5, a presumptive waiver
provision. That section provides, in relevant part, that a juvenile court
must waive jurisdiction if three conditions are met: (1) “the child” is
charged with an act that, if committed by an adult, would be a Class B
felony; (2) there’s probable cause that “the child” committed the act; and
(3) “the child” was at least sixteen when the act was allegedly committed.
Id. § -5. The statute includes an exception to waiver, however, if “it would
be in the best interests of the child and of the safety and welfare of the
community for the child to remain within the juvenile justice system.” Id.

   The panel below acknowledged that the juvenile court couldn’t
adjudicate D.P. delinquent, but it nevertheless held that the court had
subject matter jurisdiction to determine whether he should be waived into
adult criminal court. D.P., 136 N.E.3d at 623. In reaching this conclusion,
the Court of Appeals looked to various juvenile-law statutes, including
the waiver provision the State sought to invoke, and determined that it
could not have been “the legislature’s intent for an act that would
constitute child molesting as a class B felony if committed by an adult to
go entirely unpunished.” Id. at 623–24.




Indiana Supreme Court | Case No. 20S-JV-443 | September 8, 2020     Page 7 of 12
   Shortly after, in N.B.’s case, a different panel adopted D.P.’s reasoning
to decide that a juvenile court had subject matter jurisdiction to waive
N.B. into adult criminal court. N.B., 139 N.E.3d at 288. There, the State
asserted waiver of jurisdiction was mandatory pursuant to a different
statute: Indiana Code section 31-30-3-6. That statute provides that a
juvenile court shall waive jurisdiction if (1) “the child” is charged with an
act that would be a felony, and (2) “the child” has previously been
convicted of a felony or nontraffic misdemeanor. I.C. § 31-30-3-6. At the
time the State filed its waiver motion, N.B. had pleaded guilty to felony
criminal confinement for acts committed when he was nineteen.

   The Court of Appeals—relying heavily on M.C. and D.P.—held that the
juvenile court had subject matter jurisdiction to consider the State’s waiver
request. N.B., 139 N.E.3d at 287–88. The panel explained that, together,
those opinions stood for the following: “a juvenile court has subject matter
jurisdiction to entertain a delinquency petition and waive a defendant to
adult criminal court but does not have jurisdiction to adjudicate a
defendant over age twenty-one a delinquent child and enter a
disposition.” Id. at 288. The Court of Appeals thus concluded that the
juvenile court could decide whether to waive N.B. into adult criminal
court. Id.

   The State argues that the D.P. and N.B. panels got it right. The State
acknowledges that there isn’t a particular statute that expressly confers
partial subject matter jurisdiction in these cases to conduct waiver
hearings. Rather, the State contends that the juvenile-law statutory
scheme, when viewed as a whole, reveals the legislature’s intent: for a
juvenile court to have limited subject matter jurisdiction to waive D.P.,
N.B., and those similarly situated into adult court. To support its position,
the State notes that, if a juvenile court didn’t have the power to determine
waiver in these cases, people like D.P. and N.B. would enjoy a shortened
statute of limitations for child molesting.

   D.P. and N.B., on the other hand, argue that the language of the
jurisdictional statute is unambiguous—when an alleged offender is
twenty-one or older, a juvenile court lacks subject matter jurisdiction over
the entire delinquency proceeding. D.P. and N.B. maintain that scheduling



Indiana Supreme Court | Case No. 20S-JV-443 | September 8, 2020     Page 8 of 12
and conducting a waiver hearing, along with issuing a waiver order, are
necessarily parts of a delinquency proceeding. And they stress what the
State concedes: no statute confers upon a juvenile court “partial
jurisdiction” to waive either of them into adult criminal court. We agree
with D.P. and N.B.

   In construing statutes, our primary goal is to determine the legislature’s
intent. Jackson v. State, 50 N.E.3d 767, 772 (Ind. 2016). But to ascertain that
intent, we must first look to the statutes’ language. Id. If the language is
clear and unambiguous, we give effect to its plain and ordinary meaning
and cannot resort to judicial construction. Id.

   The relevant jurisdictional statute, Indiana Code section 31-30-1-1(1), is
unambiguous. Per its plain language, a juvenile court has subject matter
jurisdiction in delinquency proceedings when the alleged offender is a
“child,” a term that Section 31-9-2-13(d) specifically defines as excluding
anyone aged twenty-one or older. I.C. §§ 31-30-1-1(1), 31-9-2-13(d). The
jurisdictional statute makes no distinction among a delinquency
proceeding’s various phases; and it does not declare that waiver hearings
are disconnected, for jurisdiction purposes, from the larger proceeding.
See I.C. § 31-30-1-1(1). Rather, a waiver hearing is necessarily part and
parcel of a delinquency proceeding—after all, waiver can occur only after
the State files a delinquency petition and the juvenile court approves it.
See I.C. §§ 31-37-10-2, -11-2, -12-4.

   In short, the jurisdictional statute does not give power to a juvenile
court to waive D.P. and N.B. into adult criminal court, as neither
individual fits the definition of a “child.” So, we now turn to the relevant
waiver provisions—Indiana Code sections 31-30-3-5 and 31-30-3-6—to
determine if they allow a juvenile court to waive a person who is twenty-
one or older, but who committed an offense before the age of eighteen,
into adult criminal court.

   Like the jurisdictional statute, Sections 31-30-3-5 and 31-30-3-6 apply
only if the alleged offender is a “child.” Specifically, Section 31-30-3-5
refers to the juvenile court waiving its jurisdiction after making certain
findings about “the child.” Similarly, Section 31-30-3-6 refers to “the
child” when laying out the conditions for mandatory waiver. Each


Indiana Supreme Court | Case No. 20S-JV-443 | September 8, 2020      Page 9 of 12
provision is unambiguous: a prerequisite to waiver is that an alleged
offender is a “child,” which neither D.P. nor N.B. is. In other words, not
only is the language of the waiver statutes clear, those statutes also are in
harmony with the jurisdictional provision regarding delinquency
proceedings—making judicial statutory construction inappropriate.

   The State does not point to—nor do we find—any other statute that
would confer upon the juvenile court limited subject matter jurisdiction to
waive an individual who is twenty-one or older into adult criminal court.
The State argues, though, that finding no subject matter jurisdiction in
these cases would run afoul of legislative intent by effectively shortening
the child-molesting statute of limitations for D.P., N.B., and those similarly
situated.

   Indiana Code section 35-41-4-2(e)(1) states that prosecution for child
molesting may be commenced any time before the alleged victim reaches
the age of thirty-one. And here, neither D.P.’s nor N.B.’s victim had turned
thirty-one at the time the respective delinquency petitions were filed.
According to the State, the legislature could not have intended to disallow
waiver of D.P. and N.B. into adult criminal court—and thus shorten the
applicable statute of limitations—just because the alleged offenses
occurred before they turned eighteen.

   It’s true that, had D.P. committed the alleged offense on his eighteenth
birthday and against the same victim, the State could directly file charges
in adult criminal court, as the child-molesting statute of limitations has
not yet expired. The same is true for N.B. 2 But this does not mean that a
juvenile court would have subject matter jurisdiction—even if limited—in
D.P.’s and N.B.’s cases.




2 The parties spend considerable time debating whether the State could directly file charges
against D.P. and N.B. in adult criminal court if a juvenile court doesn’t have subject matter
jurisdiction to conduct a waiver hearing. However, that particular issue is tangential and not
before us, as the delinquency petitions were filed in juvenile courts and the State never
attempted to file charges in criminal court.



Indiana Supreme Court | Case No. 20S-JV-443 | September 8, 2020                    Page 10 of 12
    What’s more, the State fails to acknowledge a competing policy
argument: accepting the State’s position would lead to adults being
punished many years after their youthful offenses, without any
opportunity for juvenile rehabilitation. By way of example, N.B.’s alleged
victim does not turn thirty-one until either 2035 or 2036. 3 This means that,
if the juvenile court has jurisdiction over N.B. for waiver purposes, the
State could file a delinquency petition against him in his late thirties for
acts that allegedly occurred when he was between twelve and fifteen
years old. 4 D.P. and N.B. maintain that the legislature likely recognized
this potential injustice and thus “closed the opportunity for juvenile
proceedings when the offender turns 21-years old.”

   Ultimately, however, we need not decide whose policy argument
carries more weight. We are bound by the plain language of the relevant
juvenile-law provisions. And as explained above, the language of those
statutes is unambiguous—the juvenile court does not have the authority
to waive D.P. and N.B. into adult criminal court. To decide differently
would require this Court to rewrite clearly written statutes, violating
bedrock separation-of-powers principles. See Calvin v. State, 87 N.E.3d 474,
478 (Ind. 2017). This we will not do. If today’s result was not the intent of
the legislature, then it—not we—must make the necessary statutory
changes. Id. at 479.


Conclusion
   Under the clear and unambiguous language of several relevant statutes,
a juvenile court does not have subject matter jurisdiction to waive D.P. or
N.B. into adult criminal court—because neither fit the definition of a
“child” at the time their respective delinquency petitions were filed. We,




3The record does not reveal N.B.’s alleged victim’s exact birthday, but the probable cause
affidavit explains that she was thirteen in 2018.
4We acknowledge that the delinquency petition alleges N.B. committed the offense when he
was between twelve and fifteen, whereas the probable cause affidavit states he was “15 or 16
at the time.” This discrepancy does not affect our analysis.



Indiana Supreme Court | Case No. 20S-JV-443 | September 8, 2020                   Page 11 of 12
accordingly, reverse the juvenile court in D.P. and remand with
instructions to grant the motion to dismiss; and we affirm the juvenile
court’s dismissal in N.B.


David, Massa, Slaughter, and Goff, JJ., concur.



ATTORNEY FOR APPELLANT D.P.
Joel C. Wieneke
Wieneke Law Office, LLC
Brooklyn, Indiana

ATTORNEY FOR APPELLEE N.B.
Leanna Weissmann
Lawrenceburg, Indiana

ATTORNEYS FOR APPELLEE/APPELLANT STATE OF INDIANA
Curtis T. Hill, Jr.
Attorney General of Indiana

Angela N. Sanchez
Assistant Section Chief, Criminal Appeals
Indianapolis, Indiana




Indiana Supreme Court | Case No. 20S-JV-443 | September 8, 2020   Page 12 of 12